Citation Nr: 1008115	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  09-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active duty from June 1969 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO found that 
the Veteran had failed to submit new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection for a left foot disorder.  Regardless of the RO's 
actions, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Subsequently, the RO issued another rating decision in 
February 2009 regarding the same issue.  However, the 
Veteran's March 2009 notice of disagreement was specific to 
the October 2008 rating decision.

The Veteran appeared at an informal Decision Review Officer 
(DRO) conference in September 2009.  A report of that 
conference is of record.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference Board hearing in January 2010.  
A transcript of this proceeding is associated with the claims 
file.  


FINDINGS OF FACT

1.  The RO denied service connection for a left foot disorder 
in August 1969, April 1989, November 1994, August 2000, and 
November 2000 decisions and properly notified the Veteran, 
who did not initiate appeals regarding any of these 
decisions.

2.  The November 2000 rating decision is the last final 
decision prior to the Veteran's request to reopen her claim 
in September 2008. 

3.  Evidence received since the November 2000 rating decision 
regarding the Veteran's claim for service connection for a 
left foot disorder is cumulative to, or redundant of, the 
evidence previously of record and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of November 2000 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2009).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a left foot disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The Veteran submitted an original claim for service 
connection for a left foot disorder in August 1969.  The RO 
denied that claim in August 1969, finding that while there 
was evidence of a left foot injury during military service, 
it was acute and transitory.  In December 1987 and March 1989 
the Veteran submitted claims for service connection for a 
right foot disorder.  In an April 1989 the RO denied service 
connection for a right foot disorder, finding that there was 
no evidence of any problems with the right foot during 
military service, only the left foot.  In April 1989 
correspondence the Veteran reiterated that she injured her 
right foot and not her left foot during military service.  In 
October 1994 the Veteran submitted a claim for service 
connection for a foot disorder but did not indicate which 
foot.  In November 1994 the RO found that the Veteran had 
failed to submit new and material evidence to reopen 
previously denied claims regarding the feet.  In August 2000 
the Veteran submitted a claim for service connection a left 
foot disorder and in August 2000 the RO found that the 
Veteran had failed to submit new and material evidence to 
reopen previously denied claim regarding the left foot.  This 
decision was confirmed in a November 2000 rating decision. 

Although the RO provided notice of the denials, the Veteran 
did not initiate an appeal.  Thus, the decisions of August 
1969, April 1989, November 1994, August 2000, and November 
2000 are final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

The evidence of record at the time of the November 2000 
rating decision included the Veteran's service treatment 
records, which contain a single entry regarding the left 
foot.  Specifically, a July 10, 1969 treatment report shows 
that after three weeks in service, the Veteran was seen for 
complaints regarding the left foot.  X-ray examination was 
negative and the impression was "stress syn."  Treatment 
included heat, an ace bandage, and no activity for 48 hours.  
The Veteran was discharged from military service a few weeks 
later.  While the separation examination is not of record, in 
a July 15, 1969 Report of Medical History the Veteran 
reported "yes" in response to whether she had ever 
previously or now had foot trouble.  Also of record was a VA 
outpatient treatment report dated in August 2000 showing 
complaints of left foot pain, X-ray confirmation of 
degenerative changes of the left foot, and an impression of 
rule out plantar fasciitis.  This VA treatment note also 
indicated that the Veteran stated she had similar episodes of 
pain in her left foot frequently since basic training in 1969 
and believed that these were recurrences of a deep bruise 
sustained at that time.  There was also a September 2000 
letter from a friend who wrote that she had observed frequent 
pain and swelling of the Veteran's left foot.

In September 2008 the Veteran filed an application to reopen 
her previously denied claim.  The RO denied this claim in 
October 2008 stating that the Veteran had failed to submit 
"new and material evidence."  The Veteran submitted a 
notice of disagreement (NOD) in March 2009 and timely 
perfected an appeal.




Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

As noted, the basis of denial in August 1969 was that while 
there was evidence of a left foot injury during military 
service, it was acute and transitory with no residual 
disability.  The basis of the most recent, November 2000 
denial of the Veteran's application to reopen this previously 
denied claim was that the evidence was not new and material 
as there was no link between the evidence showing a current 
left foot disability and her in-service left foot injury and 
symptoms.  

The evidence received since the November 2000 denial consists 
of VA outpatient treatment records dated from May 2004 to 
August 2009 showing treatment for the Veteran's left foot 
disorder and the Veteran's testimony during the January 2010 
Board hearing.  The new VA treatment records and the 
Veteran's testimony are not material because they are 
essentially cumulative of evidence previously of record.  The 
evidence at the time of the November 2000 denial included 
evidence of a current left foot disability as well as 
evidence of in-service injury and continuity of 
symptomatology, to include the in-service notation of left 
foot complaints along with the lay testimony of in-service 
injury and post-service continuity of symptomatology.  These 
contentions had previously been rejected by the RO as they 
did not provide credible and competent evidence of a link 
between the current left foot disability and the in-service 
left foot injury and symptomatology.

During the hearing, the Veteran essentially reiterated her 
contentions; thus, they are not material because they are 
cumulative and redundant.  She also indicated that, while a 
physician had told her that her toe had been broken many 
years previously, she could not remember the physician's name 
and did not know where he was, and that VA probably had all 
of the evidence with regard to her claim that it could 
possibly get.  The Veteran similarly indicated at the 
informal DRO conference that she had tried but was unable to 
get additional records and that she could not provide the 
addresses for facilities where she had been treated other 
than those from which records had already been received.  
Even assuming that this evidence was relevant to the 
Veteran's application to reopen her claim for service 
connection for a left foot disorder (as opposed to the 
separately adjudicated claim for broken left 2d toe), the 
Veteran's testimony does not provide a basis for reopening or 
for a remand to seek to obtain these records, because she 
indicated that any attempt to obtain the records to which she 
alluded would likely be futile, and that VA had all of the 
records that it was possible to obtain.  38 C.F.R. § 3.159(c) 
(2009).

In addition, as a lay witness, the Veteran is competent to 
offer testimony as to her in-service injury and in-service 
and post service foot symptoms.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, as 
noted, she had already done so at the time of the last prior 
denial of her claim, via her statements as recorded in the 
August 2000 VA treatment records, and her testimony in this 
regard is therefore cumulative and redundant.  In addition, 
lay witnesses may, in some circumstances, opine on questions 
of diagnosis and etiology.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" 
to provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  However, the Veteran's testimony 
that her current left foot disability is related to her in-
service left foot injury is testimony as to an etiological 
question that requires medical expertise.  Cf. Clemons v. 
Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the 
province of medical professionals to diagnose or label a 
mental condition, not the claimant"); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic fever is 
not a condition capable of lay diagnosis).  The Veteran's 
testimony that, in her opinion, her current left foot 
disability is due to her in-service left foot injury is 
therefore, and to this extent, not competent.

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a left foot disorder are not met.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the Veteran pre-adjudication notice by letter 
dated in October 2008.  While the RO erroneously identified 
the date of the last prior denial as May 24, 1988, this error 
did not prejudice the Veteran.  See 38 C.F.R. § 19.9(a)(1) 
(remand required only when further action "is essential for 
a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(West 2002) (Court must take due account of the rule of 
prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative).  The RO correctly indicated that the basis 
for the prior denial included a lack of evidence associating 
the current disability with service, and indicated that in 
order to be considered material, the new evidence had to 
pertain to the reason for the previous denial.  Thus, the 
error in misidentifying the date of the most recent prior 
denial was not outcome determinative and was therefore non-
prejudicial.  Moreover, the record shows that the Veteran was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the October 2008 letter notified the Veteran of 
the evidence needed to establish a claim for service 
connection, and delineated the evidence VA would assist her 
in obtaining and the evidence it was expected that she would 
provide.  The Veteran has substantiated her status as a 
Veteran.  She was notified of all other elements of a service 
connection claim, including the disability-rating and 
effective-date elements of his claims, in the October 2008 
letter.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the October 2008 
letter complied with this requirement.

VA has obtained service treatment records and all identified 
post-service treatment records, and afforded the Veteran the 
opportunity to give testimony before the Board.  VA need not 
conduct an examination with respect to the claim to reopen as 
the duty does not arise until new and material evidence has 
been submitted.  38 U.S.C.A. § 5103A(f) (West 2002).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the claims file, and 
the Veteran has not contended otherwise. 

Thus, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by 
a decision on the claim at this time.



ORDER

The appeal seeking to reopen a claim of service connection 
for a left foot disorder is denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


